SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

983
CAF 13-00820
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF KEVEN A. NUNN,
PETITIONER-RESPONDENT,

                     V                                            ORDER

MARY J. NUNN, RESPONDENT-APPELLANT.


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR RESPONDENT-APPELLANT.

JAY D. CARR, ATTORNEY FOR THE CHILD, OLEAN.


     Appeal from an order of the Family Court, Steuben County (Peter
C. Bradstreet, J.), entered May 1, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner primary physical placement of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court